Citation Nr: 0816891	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1970 to February 1973.  

2.  In August 2006, the Department of Veterans Affairs (VA) 
Regional Office in Hartford, Connecticut, issued a rating 
decision denying entitlement to service connection for type 
II diabetes mellitus; the decision was appealed to the Board 
of Veterans' Appeals (Board).

3.  On May 14, 2008, the Board received a photocopy of a 
Certificate of Death, showing that the appellant had died in 
April 2008.  


CONCLUSION OF LAW

Because of the veteran's death, the Board no longer has 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.211, 20.1302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1970 to 
February 1973.  

In an August 2006 rating decision entitlement to service 
connection for type II diabetes mellitus was denied.  The 
August 2006 decision was appealed to the Board.

By correspondence received on May 14, 2008, the Board, before 
it had issued a decision in this case, was notified that the 
veteran had died in April 2008.  


It is established that the veteran died during the pendency 
of this appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or of any derivative 
claim brought by a survivor of the veteran.  


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


